Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 12/19/2019.
Claims 1-14 are pending in the application.

Specification
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
      It is suggested to amend the title as follows:
       “A control method and device for implementing screen independent modes for regulating air conditioner operation.”


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
a determination module, configured to determine a current control mode -> 0011, element 50, claim 6
a control module, configured to control the air conditioner to operate according to a current operating state -> 0064, element 52, claim 6
a detection sub-module configured to detect whether the air conditioner comprises a display screen, claim 7, 0012, 0068
a control-submodule configure to control air conditioner to enter the screen-independent mode, claim 7, 0069
a first detection unit, a second detection unit, and a determination unit configured to, claim 8, 0071-72

   Under the three prong analysis, the claimed modules represent a generic placeholder for performing the claimed function of determining and controlling; the generic placeholder is modified by functional language including the determination and control steps; and the generic placeholders are not modified by sufficient structure, material, or acts, see MPEP 2181.  
  (Examiner note: Applicant’s specification teaches each unit can be implemented in the form of hardware or software (0085). It is noted while Applicant’s specification describes a processor, paragraph 0080, the specification does not link the processor to each respective module, sub-module, and unit for achieving the claimed function. Also, there is not a special definition provided for each module as being only software or code to preclude the invocation of 35 USC 112(f))


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 5, 6-8, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 in light of Applicant’s specification recites “shielding a feedback.”  (see published paragraphs 0010, 0047-48, and 78 as generally describing “shielding a feedback”)
It is ambiguous whether shielding a feedback represents disabling, locking, implementing a protective cover, or other shielding functions.  Accordingly, one cannot ascertain the scope of shielding a feedback.  For purposes of examination, shielding is interpreted as locking the display from access.  
Regarding claims 6-8, it is ambiguous which structure is linked to each generic placeholder. The specification recites a processor for performing functions but does not describe the processor as being linked to each generic placeholder. The specification does not further describe any structure that is clearly and unambiguously mapped to each generic placeholder. Because it is unclear which structure is linked to each module, sub-module, or unit, the claims are indefinite with respect to what the corresponding elements represent. The scope of the corresponding elements for each generic placeholder cannot be ascertained from the specification.  Claim 14 is rejected based on its dependency.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6-8, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 14 is rejected based on its dependency on claim 6.
Regarding claim 5, Applicant’s published specification generically describes “shielding a feedback to make the air conditioner operate according to the current operating state.” (e.g. 0010, 0047-48, and 0078). The specification and drawings do not elaborate upon the specific steps and/or algorithms used for achieving the claimed function via shielding a feedback to make the air conditioner operate.  The specification recites a result but without providing adequate description of the steps to convey Applicant had possession of the claimed “shielding a feedback.”  
Regarding claims 6-8, applicant recites the generic terms as described below, which invoke 35 USC 112(f) and which applicant’s specifications fails to provide adequate description as to the structure which perform the recites functions. Applicant’s specification refers to the implementation in forms of hardware or software but without specifying which particular structure that corresponds to the generic placeholder, see published paragraphs 83-85. Here, the claims would cover any and all structures or algorithms which perform the recited functions. In effect, the specification does not convey applicant had possession of the claimed invention and therefore is rejected as failing to provide adequate written description of the corresponding structures mapped to the generic placeholders
a determination module, configured to determine a current control mode -> 0011, element 50, claim 6
a control module, configured to control the air conditioner to operate according to a current operating state -> 0064, element 52, claim 6
a detection sub-module configured to detect whether the air conditioner comprises a display screen, claim 7
a control-submodule configure to control air conditioner to enter the screen-independent mode, claim 7
a first detection unit, a second detection unit, and a determination unit configured to, claim 8



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed “storage medium” is not limited to non-transitory mediums.  The broadest reasonable interpretation of a storage medium includes both transitory and non-transitory forms.  Applicant’s specification, while providing examples of non-transitory mediums, neither provides a special definition not disavows the claimed storage medium from including transitory signals. The language of applicant’s specification specifically states “but is not limited to, various media capable of storing program codes.”  Because a signal may be encoded to transmit program codes, the non-limiting example of media would potentially include forms of transitory media.  Accordingly, the claimed storage medium is interpreted as including transitory mediums.  
    It is recommended to recite “non-transitory storage medium.” 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 6, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenkins et al. (PG/PUB 2007/0114295)

Claim 1.    The cited prior teaches a control method for an air conditioner comprising:
determining a current control mode of the air conditioner, wherein the control mode comprises at least a screen-independent mode configured to represent a mode in which the air conditioner is independent of a display screen of the air conditioner and operates normally (Jenkins, ABSTRACT, 0005, 0010 e.g. as interpreted, determining a remote control mode via an external device for controlling a local thermostat for regulating HVAC operation, see independent display screens corresponding to a local and remote control mode, respectively, Figure 1-24, 16, 18, 48.  *A control mode corresponds to whether the HVAC is locally or remotely controlled)
controlling the air conditioner to operate according to a current operating state when the control mode is the screen-independent mode (Jenkins, ABSTRACT, 0005, 0010, 0018-20, 0027, 0030-31 e.g. as interpreted, determining a remote control mode via an external device for controlling a local thermostat for regulating HVAC operation, see independent display screens corresponding to a local and remote control mode, respectively, Figure 1-24, 16, 18, 48)

Claim 6.    A control device for an air conditioner comprising:
a determination module, configured to determine a current control mode of the air conditioner, wherein the control mode comprises at least a screen-independent mode configured to represent a mode, in which the air conditioner is independent of a display screen of the air conditioner and operates normally (Jenkins, ABSTRACT, 0005, 0010 e.g. as interpreted, determining a remote control mode via an external device for controlling a local thermostat for regulating HVAC operation, see independent display screens corresponding to a local and remote control mode, respectively, Figure 1-24, 16, 18, 48)
a control module, configured to control the air conditioner to operate according to a current operating state when the control mode is the screen-independent mode (Jenkins, ABSTRACT, 0005, 0010 e.g. as interpreted, determining a remote control mode via an external device for controlling a local thermostat for regulating HVAC operation, see independent display screens corresponding to a local and remote control mode, respectively, Figure 1-24, 16, 18, 48)

Claim 9.   A storage medium comprising computer programs stored thereon; wherein the computer programs, when executed, control a device in which the storage medium is located to perform the control method for the air conditioner comprising:
determining a current control mode of the air conditioner, wherein the control mode comprises at least a screen-independent mode (e.g. as interpreted, remote display screen enabled for control) configured to represent a mode in which the air conditioner is independent of a display screen (e.g. see local display screen, Figure 1) of the air conditioner and operates normally (Jenkins, ABSTRACT, 0005, 0010 e.g. as interpreted, determining a remote control mode via an external device for controlling a local thermostat for regulating HVAC operation, see independent display screens corresponding to a local and remote control mode, respectively, Figure 1-24, 16, 18, 48)
controlling the air conditioner to operate according to a current operating state when the control mode is the screen-independent mode (Jenkins, ABSTRACT, 0005, 0010 e.g. as interpreted, determining a remote control mode via an external device for controlling a local thermostat for regulating HVAC operation, see independent display screens corresponding to a local and remote control mode, respectively, Figure 1-24, 16, 18, 48

Claim 10.   A processor for executing a program, wherein the program, when executed, causes the processor to perform the control method for the air conditioner of claim 1 (Jenkins, 0030-32, see computing device 16/18)
Claim 11.   The control method according to claim 1, wherein, the current operating state comprises a current operating mode and a current target temperature (Jenkins, 0024, 0036: see modes of operation, see also target temperature, 0002, 0019)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 7-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. (PG/PUB 2007/0114295) in view over Fairchild (PG/PUB 2020/0104091).
Claim 2.    The control method according to claim 1, wherein determining the current control mode of the air conditioner comprises:
detecting whether the air conditioner comprises a display screen allowing the air conditioner to operate normally (Jenkins, 0022, 0029, 0032: as interpreted, detecting user input via the display screen, see also Fairchild, 0137: see learning module detection of screen states); however, Jenkins does not teach the “if” limitations as described below.  Jenkins in view over Fairchild teaches:
controlling the air conditioner to enter the screen-independent mode if the air conditioner does not comprise the display screen allowing the air conditioner to operate normally (Fairchild, ABSTRACT, Figure 1, 0037, 0137: see determining first display failure of Fairchild for switching over to backup display, see also Jenkins as providing first and second display devices for enabling HVAC control, supra claim 1)
Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Jenkins (e.g. providing first and second displays for enabling local and remote control of HVAC systems), to the teachings of Fairchild (e.g. determining a controller does not comprise a display screen allowing normal operation and switching over to a second display screen for allowing operation), would achieve an expected and predictable result of automatically switching to a local or remote thermostat display responsive to determining a failure of either display.  It is foreseeable that display screens malfunction.  The implementation of an automatic switchover to a readily accessible thermostat display screens facilitates continuous operation as well as accounting for the failure of both screens from which to select other thermostat controllers for facilitating operation pending at least replacement and/or maintenance.

Claim 3.   The control method according to claim 2, wherein the detecting whether the air conditioner comprises the display screen allowing the air conditioner to operate normally comprises:
detecting whether the air conditioner comprises the display screen (Fairchild, ABSTRACT, Figure 1, 0037, 0137: see determining first display failure of Fairchild for switching over to backup display)
detecting whether the display screen of the air conditioner malfunctions if the air conditioner comprises the display screen (Fairchild, ABSTRACT, Figure 1, 0037, 0137: see determining first display failure of Fairchild for switching over to backup display)
determining that the air conditioner does not comprise the display screen allowing the air conditioner to operate normally, if the air conditioner does not comprise the display screen, or if the display screen of the air conditioner malfunctions (Fairchild, ABSTRACT, Figure 1, 0037, 0137: see determining first display failure of Fairchild for switching over to backup display


Claim 7.     The prior art teaches the control device according to claim 6 but does not expressly teach the detection limitations as described below.  Jenkins in view over Fairchild teaches wherein the determination module comprises:
a detection sub-module, configured to detect whether the air conditioner comprises a display screen allowing the air conditioner to operate normally (Fairchild, 0137: see machine learning module for detecting display screen availability)
a control sub-module, configured to control the air conditioner to enter the screen-independent mode if the air conditioner does not comprise the display screen allowing the air conditioner to operate normally (Fairchild, Figure 1-108: see control transfer component as control sub-module, see also Jenkins as comprising first and second display controllers for controlling air conditioner operation)
Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Jenkins (e.g. providing first and second displays for enabling local and remote control of HVAC systems), to the teachings of Fairchild (e.g. determining a controller does not comprise a display screen allowing normal operation and switching over to a second display screen for allowing operation), would achieve an expected and predictable result of automatically switching to a local or remote thermostat display responsive to determining a failure of either display.  It is foreseeable that display screens malfunction.  The implementation of an automatic switchover to a readily accessible thermostat display screens facilitates continuous operation as well as accounting for the failure of both screens from which to select other thermostat controllers for facilitating operation pending at least replacement and/or maintenance.

Claim 8.   The control device according to claim 7, wherein the detection sub-module comprises:
a first detection unit, configured to detect whether the air conditioner comprises the display screen ((Fairchild, 0137: see machine learning module for detecting display screen availability.  As interpreted, software instruction is the equivalent of a first detection unit for performing the detection)
a second detection unit, configured to detect whether the display screen of the air conditioner malfunctions if the air conditioner comprises the display screen (Fairchild, 0137: see machine learning module for detecting display screen availability.  As interpreted, software instruction is the equivalent of second detection unit for performing the determination)
a determination unit, configured to determine that the air conditioner does not comprise a display screen allowing the air conditioner to operate normally, in a case the air conditioner does not comprise the display screen, or in a case the display screen of the air conditioner malfunctions (Fairchild, 0137: see machine learning module for detecting display screen availability.  As interpreted, software instruction is the equivalent of a first detection unit for performing the detection)
Claim 12.    Jenkins, as modified by Fairchild, teaches the control method according to claim 2, further comprising a display screen control mode; wherein the determining the current control mode of the air conditioner comprises controlling the air conditioner to enter the display screen control mode if the air conditioner comprises the display screen allowing the air conditioner to operate normally (supra claim 2, where if a first local thermostat display is determined as functional, then maintain control using the first thermostat, otherwise, switchover to a redundant thermostat display if unavailable)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. (PG/PUB 2007/0114295) in view over Jenkins (PG/PUB 2007/0114295).
Claim 14. Jenkins teaches the control device according to claim 6 but does not expressly teach the “touch screen” limitations as described below. Jenkins teaches wherein, the display screen of the air conditioner is a touch screen, and comprises a display screen disposed on the air conditioner panel or a display screen disposed at a predetermined indoor position separately from the air conditioner (Jenkis, 0022, Figure 1)
 Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Jenkins (e.g. the thermostat can be a touch screen, amongst other interface elements), to the teachings of Jenkins (e.g. controlling an air conditioner via a display screen interface), would achieve an expected and predictable result as a matter of design choice in light of the finite and quantifiable interface combinations as described while providing a benefit of touch screen interaction to facilitate user selection and control in light of menu selections.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. (PG/PUB 2007/0114295) in view over Swanson (PG/PUB 2017/0364424)
Claim 4.   The prior art teaches the limitations as described below with the exception of the detecting limitations.  Jenkins in view over Swanson teaches the control method according to claim 1, wherein after the controlling the air conditioner to operate according to the current operating state, the control method further comprising:
detecting whether the air conditioner is connected to an external device, wherein the external device is configured to control the air conditioner (Swanson, ABSTRACT, Figure 7-702-712: see determining whether a backup controller (external device, infra analysis) is being used to control at least a field device (air conditioner, infra analysis) such as an actuator, see also Jenkins, ABSTRACT, Figure 1, 0028: see determined connections between air conditioner, local thermostat,  and external devices (PDA, cell phone, computing device, etc.) via Internet for remotely controlling the air conditioner)
controlling the air conditioner to enter a terminal control mode (e.g. as interpreted, remote controlled or backup control mode following a switchover, where the mode represents issuing control commands/settings) if the air conditioner is connected to the external device (e.g. after switchover to backup controller), wherein the terminal control mode is configured to control the air conditioner through (e.g. as interpreted, using the external device)  the external device communicating with the air conditioner (Swanson, ABSTRACT, Figure 7: see using another controller to control device operation, i.e., connected to another device where a terminal control mode represents a backup control mode, see also Jenkins as providing an external device for remotely controlling the air conditioner.  As applied below, a terminal mode or backup/remote control mode is entered in response to signal loss between the air conditioner and local thermostat controller.  The limitation “through” is interpreted as using the device.)
controlling the air conditioner to maintain the current operating state if the air conditioner is not connected to the external device (Swanson, see using primary controller if a switchover is not made to another controller, i.e., external device not connected, see also Jenkins, ABSTRACT, see local control of thermostat opposed to remotely controlling using external device, Figure 1.  As interpreted, local control or primary controller is used to control air conditioner operation when a redundant controller is not connected, and if a switchover occurs, then control the air conditioner using an external device. 

Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Swanson (e.g. switching between primary and secondary, external devices, including determining a secondary/backup controller is connected to a field device for control), to the teachings of Jenkins (e.g. locally or remotely controlling an air conditioner using at least an external device), would achieve an expected and predictable result of remotely controlling the air conditioner after switching over to the backup thermostat controller responsive to determining/detecting whether a switchover occurred. Since determining whether a local or thermostat is being used as the primary controller reduces conflict, an improved invention is realized while providing the benefit of redundant operation.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. (PG/PUB 2007/0114295) in view over Swanson (PG/PUB 2017/0364424) in view over Zywicki et al. (PG/PUB 20130245838)
Claim 13.   The cited prior art teaches the limitations as described below with the exception of the communication module limitations.  Jenkis in view over Zywicki teaches the control method according to claim 4, wherein, the air conditioner has an open interface provided by a communication module; the communication module comprises a Bluetooth communication module and a WIFI communication module; the air conditioner communicates with the external device through the open interface (Zywicki, 0019, 0022, 0034)
   Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Zywicki (e.g. configuring an HVAC controller with WIFI and Bluetooth), to the teachings of Jenkins (e.g. communication between an air conditioner and local/external devices over a network), would achieve an expected and predictable result via adapting the air conditioner of Jenkins to integrate the communication functions of Zywicki to facilitate both near and far communication with local and external devices. One of ordinary skill in the art as a matter of design choice in light of the finite and quantifiable communication protocols would realize an improved invention using WIFI and Bluetooth as they represent readily available means for communicating between devices.   

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. (PG/PUB 2007/0114295) in view over Fairchild (PG/PUB 2020/0104091) in view over Leen (PG/PUB 2009/0140057) in view over Fairchild (Fairchild (PG/PUB 2020/0104091).

Claim 5.   The prior art teaches the limitations as described below with the exception of the shielding limitations and malfunction limitations.  Jenkins, in view over Leen and Fairchild, teaches the control method according to claim 2, wherein the controlling the air conditioner to operate according to the current operating state if the display screen of the air conditioner malfunctions comprises: 
shielding a feedback of a display screen malfunction to make the air conditioner operate according to the current operating state (Leen, 0075-76: see automatic locking functions for display screens, supra claim interpretation via 35 USC 112b analysis, see also Fairchild as teaching the malfunction limitations, 0037, 0137)
Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Leen (e.g. shielding a screen via applying lockout functions), to the teachings of Jenkins (e.g. communication between an air conditioner and local/external devices over a network), to the teachings of Fairchild (e.g. determining a display screen malfunction), would achieve an expected and predictable result via adapting the displays of Jenkins to provide a lock mode for display screen malfunctions.  Since preventing access to a broken screen prevents inadvertent commands, an improved invention is realized.  The application of a lockout function is applied regardless of whether the screen state (e.g. the claim language does not condition the lockout when a malfunction occurs.  Instead, a lockout will allow the air conditioner to operate under current settings and without enabling a user to adjust said settings)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See remotely controlled thermostat:
   20140203091 20050270151 20080120446
See redundant display/controller configurations and associated fault detection
   20180295261  8612639  20180259782  20140028907 20090217084  20160036626
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645.  The examiner can normally be reached on M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRIN D DUNN/Patent Examiner, Art Unit 2117